This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 SAN PEDRO OVERLOOK
 3 COMMUNITY ASSOCIATION,

 4          Plaintiff-Appellee,

 5 v.                                                                    NO. A-1-CA-36512

 6 SP OVERLOOK, LLC, a/k/a
 7 SPOVERLOOK, LLC,

 8          Defendant-Appellant.

 9 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
10 John F. Davis, District Judge

11 Katz Herdman MacGillivray & Fullerton PC
12 Frank T. Herdman
13 Santa Fe, NM

14 for Appellee

15 Albuquerque Business Law, P.C.
16 James T. Burns III
17 Albuquerque, NM

18 for Appellant

19                                 MEMORANDUM OPINION

20 VANZI, Chief Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.

6                                        __________________________________
7                                        LINDA M. VANZI, Chief Judge

8 WE CONCUR:



 9 _________________________________
10 HENRY M. BOHNHOFF, Judge



11 _________________________________
12 DANIEL J. GALLEGOS, Judge




                                           2